Title: To John Adams from Wilhem & Jan Willink, 3 March 1783
From: Willink, Wilhem & Jan (business)
To: Adams, John


Sir
Amstd 3d March 1783.

We take the liberty to apply to your Excellency as we are informed that it is practised by our neighbours to Let their Ships sail under American Colours and Papers, as we have just now bought a vessel of a 150 Tuns, we’d wish to Let it Sail to America, with American papers & colours we request your Excellency’s advice how this is best Practicable, with granting the necessary papers to us, for whch. purpose ’ll as soon as we can advice the name of the Capn and ship
we flatter ourselves if it is practilable your Excellency’ll not refuse to add this favour to the many we are indebted to you, whch. we make us a duty to acknowledge with thankfullness
We convey inclosed the acct. delivered to us according to the note.
The man of the Coach is humbly requesting to receive some notice of the Same, whch. we beg to be inform’d of, as also in its time of your coming here to do ourself the pleasure of waiting on Your Excellency
in the meanwhile we have the honour to remain most respectfully.
Gentlemen / Your most Humb. servts.
Wilhem & Jan Willink
 